: : cae : cece 3 EERE RE REN Soe eer SS A es
ONE ASS s s : RE ee Si a
es .

SS
SS
SNe
SER SeE Se enes See
Ee Se ec .
. & EN
Ae PONY
S See ee SNES
FESS SE
oe < ee
oe ese < RRS
ee Se
BOG SENSE ERED URS a e
SES ERS SSNS Ae
NESSES SOS
a SEUSS RS
Se GEES ESS SESS
OCS a
SSR SERENSESS

ERS LES
ROE OSS Rs
Ss
ERR SS St

Te
ee

iS Se
s
ae

ees

GS : BNC
Be S : Bae
Y Ue 2 Ok CU : RANGERS
Oe : a : : a Ce oe

Oy OR Oe : On
SS LORS) fe a : FUER ae
eS oe a

Ue : ee

oe

ee

Cow

ce
oe

Oe
Su
ee
oe ee
S
Rs
S

—

ac

ne as — ee ee
a eee Cu eae : SS SOS:
oe ee ee
: : oo —
: Re : ee es

oe . : : ae te : ce —
Fee : EO, SS Ae a S Boe . : 3S : — : oo
— ——
‘ oe : oo

cee : oe ee as

De

oe

ee
c
ES

a

a

oe
oo 2

see

ss
fos
oe

i
oe

ie

ee

se
Re

5 ES Se ae a

ee : : oo ee : - .
oe
ee

oe
a

ss : ‘i e 2a
eS. S ©
iS

= +} -

ne
2

S
oe

Bie

a :

oe
ee
ae

-

Se

: —

Bee ee : on Rene On
oe SS oO : . ‘ . : : : . oo.
— Oa pe : oS : oe oC
SOs A ERR . es eae Bo OS Ses

oe ( Noe : ne : : oe S a oo

ESS

ee ee Se : x Se
4 2 LOR aus Ry e : : eS SS
: | .

A
o : oo —
_ . = ———sr—e
Cs i. :

oe

 

Ss EEE
